PER CURIAM.
Appellants, the employer and carrier, challenge the award of temporary partial disability (TPD) benefits and medical care. We agree with appellant that the claimant failed to prove her injury was an occupational disease. The fact that appellant did not object to the treating physician’s statement that carpal tunnel syndrome, the claimant’s injury in this case, is often an occupational disease did not satisfy the claimant's burden of proof set forth in section 440.151, Florida Statutes (1987). See Broward Industrial Plating, Inc. v. Weiby, 394 So.2d 1117 (Fla. 1st DCA 1981). However, the alternative basis given for recovery, repeated trauma under Festa v. Teleflex, Inc., 382 So.2d 122 (Fla. 1st DCA 1980) is supported by competent and substantial evidence. Accordingly, the order of compensation is AFFIRMED.
SMITH, WIGGINTON and BARFIELD, JJ., concur.